            Case 1:20-cv-04330-LJL Document 62 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               6/22/2020
                                                                       :
LINA REISS, ET AL,                                                     :
YVONNE ROMAN, ET AL,                                                   :
                                                                       :
                                    Plaintiffs,                        :      20-cv-4330 (LJL)
                  -v-                                                  :      20-cv-4332 (LJL)
                                                                       :
ETHICON INC., ET AL,                                                   :          ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        As discussed at the status conference today, the following is HEREBY ORDERED:

    1. No later than July 1, 2020 at 12:00 p.m., the parties in both cases shall submit the
       proposed consent orders discussed at today’s conference, which shall include dismissal of
       all claims that are no longer being prosecuted by the plaintiffs in these cases.

    2. On July 1, 2020 at 12:00 p.m., the parties in the Reiss case shall simultaneously submit
       letter-briefs not to exceed three single-spaced pages addressed to the question whether the
       Court should permit Defendants to file, out of time, their intended supplemental motion
       for summary judgment regarding design defect.

    3. The parties’ July 1, 2020 submission regarding the history of Daubert motions shall be
       submitted by 12:00 p.m. that day and shall specify which portions of expert testimony
       will be relevant to any pending or intended motions for summary judgment.

    4. No later than 12:00 p.m. on July 1, 2020, the parties in Reiss shall submit a joint
       stipulation addressing all discovery matters that can be addressed by way of stipulation
       with a short letter explaining what the stipulation is intended to accomplish.

    5. The parties in both cases shall appear for a telephonic conference on July 29, 2020 at
       3:00 p.m. The parties shall call (888) 251-2909 and use access code 2123101.


        SO ORDERED.

Dated: June 22, 2020                                       __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
